              Case 1:19-mj-00133-SAB Document 15 Filed 05/12/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 1:19-mj-00133-SAB

12                  Plaintiff,                        ORDER VACATING JUNE 15, 2020
                                                      HEARING
13          v.

14   STEVEN RIVERA,

15                  Defendant.

16

17          On April 2, 2020, an order was filed setting a motion schedule in this action. Motions

18 were to be filed on May 11, 2020 and a motion hearing is set for June 15, 2020. The deadline to

19 file has passed and neither party has filed motions. Accordingly, IT IS HEREBY ORDERED
20 that the June 15, 2020 motion hearing is VACATED and the parties need not appear on that date.

21
     IT IS SO ORDERED.
22

23 Dated:     May 12, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                  1
